             Case 1:20-mc-00275-JPO Document 1 Filed 07/31/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------ x

In re Application of KARAM SALAH AL DIN
AWNI AL SADEQ for an Order                                             Case No. ___________
Under 28 U.S.C. § 1782 to
Conduct Discovery for Use in Foreign Proceedings.


------------------------------------------------------------------ x
             EX PARTE APPLICATION FOR AN ORDER UNDER 28 U.S.C. § 1782
            TO CONDUCT DISCOVERY FOR USE IN A FOREIGN PROCEEDING

         Based upon the concurrently filed Memorandum of Law, Declaration of Tab K. Rosenfeld

(“Rosenfeld Declaration”) with accompanying exhibits, and Declaration of Bambos Tsiattalou

(“Tsiattalou Declaration”) with accompanying exhibits, Applicant Karam Salah Al Din Awni Al

Sadeq (“Mr. Al Sadeq” or “Applicant”), pursuant to 28 U.S.C. § 1782 and Federal Rules of Civil

Procedure 26 and 45, respectfully requests that this court grant an Order in the form attached as

Exhibit D to the Rosenfeld Declaration granting Mr. Al Sadeq leave to serve the subpoena annexed

to the Rosenfeld Declaration as Exhibit C. Applicant requests that the Court grant such leave ex

parte.

         The requested relief is for the purpose of obtaining limited, but necessary, discovery in aid

of a civil proceeding initiated by the Applicant and currently pending in the High Court of Justice of

England and Wales, Queen’s Bench Division captioned: Karam Salah Al Din Awni Al Sadeq v.

Dechert, LLP, Neil Gerrard, David Hughes, and Caroline Black, Claim No. QB-2020-000322 (the

“Foreign Proceeding”). In the Foreign Proceeding, Mr. Al Sadeq alleges that the defendants

Dechert, LLP (“Dechert UK”), Neil Gerrard (“Gerrard”), David Hughes (“Hughes”), and Caroline

Black (“Black), committed a serious wrongs against him in the course of an investigation

undertaken by them, at the behest of the Ruler of Ras Al Khaimah (“RAK”), into alleged fraud

committed by Dr. Khater Massaad (“Dr. Massaad”) and others, including Mr. Al. Sadeq, against
           Case 1:20-mc-00275-JPO Document 1 Filed 07/31/20 Page 2 of 3


their former employer, the RAK Investment Authority (“RAKIA”). Al Sadeq has brought claims

against the defendants in the Foreign Proceeding for breaches of UAE criminal law and procedure,

the UAE Constitution, and breach of his human rights as a matter of UAE and international law, and

has sought damages stemming from, inter alia, his severe psychological and physical harm, pain

and suffering, financial losses, and damage to reputation.

       The Foreign Proceeding is ongoing, and Mr. Al Sadeq is engaged in the process of seeking

information and documents to substantiate his Claim. As set forth in the accompanying Rosenfeld

Declaration and Tsiattalou Declaration, Gerrard testified in a separate Court proceeding that he

reported to the Policy Committee of the US-based Dechert, LLP (“Dechert US”) concerning the

investigation into alleged fraud perpetrated against RAKIA. It is believed that Dechert US has

information, documents, and material concerning Gerrard’s meetings with Dechert US’ Policy

Committee concerning the defendants’ investigation, communications and meetings among

members of the Dechert US Policy Committee concerning the defendants’ investigation, and any

investigation by Dechert US into the actions undertaken by the defendants in the course of their

investigation.

       The Applicant here meets all the statutory criteria for the issuance of an order allowing

the requested discovery under 28 U.S.C. § 1782. The documents and testimony sought are directly

relevant to the core issues in the Foreign Proceeding. As plaintiff in the Foreign Proceeding,

Applicant is an “interested person.” The target of this discovery—Dechert US—is located within

this District. Moreover, as set forth in Applicant’s Memorandum of Law filed simultaneously

herewith, the discretionary factors to be considered favor granting this application. See Intel Corp.

v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) (describing discretionary factors).

       Applicant must obtain these materials as soon as possible for use in the ongoing Foreign

Proceeding.


                                                   2
           Case 1:20-mc-00275-JPO Document 1 Filed 07/31/20 Page 3 of 3


       For these reasons, Mr. Al Sadeq respectfully requests that this Court grant his Application

for an order granting him leave to serve the named witness with the subpoena attached to the

Rosenfeld Declaration as Exhibit D.

Dated: New York, New York
       July 31, 2020
                                                      ROSENFELD & KAPLAN, LLP


                                            By:       _________________________________
                                                      Tab K. Rosenfeld (TR-9212)
                                                      Steven M. Kaplan (SK-4228))
                                                      Nicole E. Meyer (NM-2302)
                                                      1180 Avenue of the Americas, Suite 1920
                                                      New York, NY 10036
                                                      (212) 682-1400
                                                      Attorneys for Applicant Karam Salah Al Din
                                                      Awni Al Sadeq




                                                  3
